Opinion by Treat, C. J.: It satisfactorily appeared in evidence, that the services of the appellee were rendered for the benefit of the estate of Henry J. Ross. He was retained by the executrix of the estate, to prosecute a suit on a note made payable to her, as executrix. The suit was brought and a judgment obtained in her favor, as executrix. After her death, the judgment was collected, and the money paid over to the appellant, as the administrator de bonis non of Henry J. Ross. He treated the proceeds of the recovery as assets of the estate. It is clear, therefore, that the note was, in fact, the property of the estate, and did not belong to Mrs. Ross, in her individual right. The services were performed for the estate, and not for Mrs. Ross personally. The estate received the benefit of the services, and ought to make the proper compensation. The appellee was employed on behalf of the estate, and had the right to look to the estate for payment. The fact that he was retained by the executrix, makes no difference. Her acts, rightfully done in her official character, are binding on the estate, and any liability arising therefrom can be enforced against the appellant. As the repreresentative of the estate, he is bound by the lawful acts of the executrix, in respect to the estate. The judgment is not erroneous. It does not, as in the case of Peck vs. Stevens, 5 Gilman, 127, and the cases there cited, award execution against the effects of the estate. Nor is the appellant personally responsible for its payment. It only liquidates and establishes a demand against the estate, which he is required to pay in the due course of administration. The judgment of the Circuit Court must be affirmed, with costs. Judgment affirmed.